DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Support for the amendments to claim 1 is found in Figs. 1-3.  Except for new claims 21 and 22, the remaining amendments are of a grammatical/typographical nature, and no new matter is present in them.
As is further explained below, new claims 21-22 are considered to introduce new matter.  Thus, they are rejected under 35 U.S.C. 112(a). 
Applicant’s arguments, see p. 9, filed 5/25/2022, with respect to all objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant's arguments pertaining to the rejections of claims 1-6 and 8-9 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Wang (US 20180156312) is an improper reference because Wang is not in the field of marine energy; as a result, persons of ordinary skill in the art of marine energy would not be motivation to make a modification to any teaching in Wang regarding usage to form an alternating direction motion converter (ADMC) for wave energy conversion (see p. 9, paragraph 5).  This appears to be an argument that Wang is not analogous art (as in MPEP 2141.01(a)), and it is taken otherwise as an assertion that the combination is improper.  
The Office respectfully disagrees.  Wang reasonably relates to the overall invention as a whole, which in large part involves a unidirectional gear transmission system—that is what Wang teaches.  The field of the present invention encompasses a unidirectional gear transmission system.  Thus, Wang is reasonably analogous art to the present invention.  This is a reasonable position given that the differences between the prior art and the claimed invention are to be considered as a whole (see MPEP 2141.02).  Furthermore and notably, if Applicant were correct, then every wave energy application that simply borrowed an otherwise known unidirectional gear transmission from the field of uni-directional gears and transmissions would be patentable simply because that known unidirectional gear transmission had not yet been used in combination with a wave energy device.  Respectfully, this is not considered to be a reasonable position to take with respect to persons having ordinary skill in the art because the field of unidirectional gear transmissions is a field to which a person having ordinary skill in the art would reasonably turn in pursuit of a solution.
Applicant further argues that Tornabene (GB 1515744) teaches a clutched unidirectional gear with a ball-spring or sprag clutch, which is different than a unidirectional collapsible tooth as claimed, because sprag clutch parts do not collapse and a ball-spring clutch comprises balls that retract, so the combination does not teach claim 1 as currently presented (see p. 10, first two paragraphs).  The Office respectfully disagrees because the combination (Tornabene in view of Wang) involves substituting one known unidirectional (one-way) gear for another.  More specifically, in Tornabene, gears 36 and 53 of Fig. 6 are alternatingly drivingly engaged and allowed to slip (see p. 4, lines 77-102), which is exactly the type of gear that Wang teaches (Fig. 3, Abstract, and [27]).  Wang is reasonably applied to Tornabene for the predictable result of similarly alternating driving engagement and slippage of the gears, and based on Wang’s teachings there appears to be no material reason why a person having ordinary skill in the art would not have pursued such a combination with a reasonable expectation of success.  Thus, the combination of Tornabene in view of Wang is considered reasonable and is maintained.
Applicant presents similar arguments against the combination of Ramirez (20170045119) and Wang, and Applicant further argues that Ramirez fails to teach buoyant bodies and/or marine energy (see p. 10, last two paragraphs, to p. 11, first paragraph).  The Office respectfully disagrees because Ramirez teaches a buoyant body (buoy 33, Fig. 8; see [49-52]) in a marine environment that is intended for use with the unidirectional transmission previously cited (Fig. 3; see [18-19]).  Ramirez otherwise is similar to Tornabene because Ramirez teaches unidirectional (one-way) gears [34], so the Office’s positions above with respect to the combination of Tornabene and Wang are likewise similarly applicable to the combination of Ramirez and Wang.  Thus, Applicant’s arguments with respect to the combination of Ramirez and Wang are not persuasive, and those rejections are maintained.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the last line, it’s not apparent why the word “further” appears for “further desalination,” as no desalination is addressed previous to that point in the claim (i.e., why is it “further” desalination?).
Claim 13 is objected to because of the following informalities:  on p. 8, line 9, “teethabecomes” has a typographical error (change to “teeth becomes”).  Appropriate correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 21 does not appear to be supported by the specification as originally filed, so it is considered new matter.  Re-erection of a tooth under its own weight due to gravity is supported by the specification (see [11, 15, 56, 168, 169] of the specification and claim 13 as originally filed).  However, claim 21 is a broadening of this concept to include “wherein the force of re-erection of any unidirectional collapsible tooth occurs primarily due to a non-contact force caused by the tooth’s presence in a force field,” where “primarily due to a non-contact force” is not necessarily a tooth’s weight, where “primarily” envisions multiple non-contact forces coexisting and working together or the presence of a non-contact force and a contact force together with the non-contact force being primarily involved, and where “in a force field” does not necessarily mean the force of gravity.  There appears to be an implication from the drafting of claims 21 and 22, with claim 22 dependent from claim 21, that Applicant believes claim 21 covers subject matter other than gravity and weight-restored teeth provided by claim 22.  The problem is that the specification does not appear to explain what additional subject matter would be encompassed by claim 21 (magnetism that restores teeth?), and the claim terminology itself of claim 21 is not found in the specification.  Thus, claims 21-22 are rejected as new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Tornabene GB 1515744 in view of Wang US 20180156312.

Re claim 1, Tornabene teaches a method of converting motion captured from water waves to unidirectional motion comprising the steps of:
providing a buoyant body (23) at least partially submerged in a body of water (p. 4, lines 1-21);
transferring motion to a master input member (the rack in Figs. 6-9 and 10c, designated by 32, 74, 75, 98a, and 98c);
wherein the master input member (the rack in Figs. 6-9 and 10c, designated by 32, 74, 75, 98a, and 98c) is configured to move in alternating directions (as depicted and as is part of Fig. 1, rack 13); 
providing a first receiving shaft (e.g., 82 in Fig. 8); providing a second receiving shaft (e.g., the shaft having gears 78 and 79 in Fig. 8) (please note that while Fig. 8 is exemplary for the claim, Figs. 6-9 and 10c each have first and second receiving shafts in other configurations, as well as clutched gears as described below—for the sake of brevity, each possible embodiment of Tornabene has not been separately discussed), and providing a plurality of clutched unidirectional gears (i.e., as opposed to unidirectional collapsible gear teeth as claimed; the clutched gears as in Fig. 6 but as is described for Figs. 7-9 and 10c as well, particularly Fig. 8 as in p. 5, lines 1-13); 
where said plurality of unidirectional clutched gears (gears 78 and 80 in Fig. 8) have teeth forming an interface between the master input member (75, Fig. 8); and 
the first receiving shaft (82); and the second receiving shaft (the shaft having gears 78 and 79 in Fig. 8); 
where the master input member (75, Fig. 8), the first receiving shaft (82), the second receiving shaft (with gears 78 and 79), the first gear (80), the second gear (80), and the plurality of clutched gear structures (at 78 and 80 as in Fig. 6, as is described in p. 5, lines 1-13), in combination, are configured such that 
a movement of the master input member (75) in a first direction causes slipping of a clutched gear (at 78) between the master input member (75) and the second receiving shaft (with 78 and 79), while transferring motion, via a clutched gear (80), to the first receiving shaft (82); and 
a movement of the master input member in a second direction causes slipping of a clutched gear (at 80) between the master input member (75) and the first receiving shaft (82), while transferring motion, via a clutched gear (78), to the second receiving shaft (with 78 and 79).
In other words, Tornabene teaches gears with one-way (i.e., unidirectional) slipper clutches, like shown in Fig. 6, instead of gears that allow slipping due to collapsible gear teeth;
transmitting a unidirectional motion to at least one of an energy storage apparatus; an electric generator (17a and 17b of Fig. 1) for generation of electricity; and a water pump for further desalination methods.
Tornabene fails to teach:
providing a plurality of unidirectional collapsible gear teeth;
where said plurality of unidirectional collapsible gear teeth form an interface between the master input member;
where each of said plurality of unidirectional collapsible gear teeth collapse when pushed in a first direction relative to a tooth; 
remain erect when pushed in a second direction relative to the tooth; are disposed on at least one of a first gear and a second gear; and 
and where the master input member, the first receiving shaft, the second receiving shaft, the first gear, the second gear, and the plurality of unidirectional collapsible gear teeth, in combination, are configured such that
a movement of the master input member in a first direction causes contact-induced collapse of unidirectional collapsible teeth between the master input member and the second receiving shaft, while transferring motion, via erect unidirectional collapsible teeth, to the first receiving shaft; and 
a movement of the master input member in a second direction causes contact-induced collapse of unidirectional collapsible teeth between the master input member and the first receiving shaft, while transferring motion, via erect unidirectional collapsible teeth, to the second receiving shaft. 
Wang teaches a gear (Figs. 3, 7, and 9) that allows gear slipping due to collapsible gear teeth (40) (collapse with springs 60 as described in Abstract and [34-27 and 30-33).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Tornabene with gears that allow slipping due to collapsible gear teeth, as taught by Wang, as a simple substitution of one known gear slipping arrangement (collapsible gear teeth) for another (gear with internal slipping device as in Tornabene, Fig. 6), and a person having ordinary skill in the art could have pursued this combination with the predictable result of similarly allowing slipping of gears due to alternating motion as in Tornabene with collapsible gear teeth as in Wang.  The gears with collapsible teeth are provided at the same location as the gears with internal clutch devices (gears 78 and 80 as described in p. 5, lines 1-13 of Tornabene).
This combination teaches:
providing a plurality of unidirectional collapsible gear teeth;
where said plurality of unidirectional collapsible gear teeth form an interface between the master input member;
where each of said plurality of unidirectional collapsible gear teeth: collapse when pushed in a first direction relative to a tooth; 
remain erect when pushed in a second direction relative to the tooth; are disposed on at least one of a first gear and a second gear; and 
and where the master input member, the first receiving shaft, the second receiving shaft, the first gear, the second gear, and the plurality of unidirectional collapsible gear teeth, in combination, are configured such that:
a movement of the master input member in a first direction causes contact-induced collapse of unidirectional collapsible teeth between the master input member and the second receiving shaft, while transferring motion, via erect unidirectional collapsible teeth, to the first receiving shaft; and 
a movement of the master input member in a second direction causes contact-induced collapse of unidirectional collapsible teeth between the master input member and the first receiving shaft, while transferring motion, via erect unidirectional collapsible teeth, to the second receiving shaft. 

Re claim 2, Tornabene and Wang teach claim 1.  Tornabene further teaches wherein the first gear (80) is a first receiving gear on the first receiving shaft (82) and the second gear (78) is a second receiving gear disposed on the second receiving shaft (shaft with 78 and 79); and said plurality of unidirectional collapsible gear teeth (on gears 78 and 80) are disposed on said first receiving gear (78) and said second receiving gear (80) (this is the result of the combination as described in the rejection of claim 1—the clutched gears 78 and 80 as in Tornabene, p. 5, lines 1-13 are the gears replaced with collapsible tooth gears as in Wang).

Re claim 6, Tornabene and Wang teach claim 1.  Tornabene further teaches
providing a first conventional gear (81), disposed on said first receiving shaft (82); providing a second conventional gear (79), disposed on said second receiving shaft (shaft with 78 and 79); and wherein said first gear (81) is rotationally coupled to the second gear (79) (as in Fig. 8 and p. 5, lines 1-13).

Re claim 8, Tornabene and Wang teach claim 2.  Tornabene further teaches 
wherein the master input member (75, Fig. 8) is an input rack free of said plurality of collapsible teeth thereon, allowed to move translationally in alternating directions (as shown in Fig. 8). 

Re claim 9, Tornabene and Wang teach claim 2.  Wang further teaches wherein each tooth of the plurality of unidirectional collapsible gear teeth (40, Figs. 3 and 6-8) is configured to be erected due to a restorative force (biasing member 60, such as a spring), other than a weight of the tooth (not this), caused by an earlier compression (like in Fig. 7) resulting from an earlier rotation of one of the master input member, the first receiving shaft or the second receiving shaft (as would be appreciated from Fig. 8 of Tornabene, rotations of either shaft 82 or the shaft with gears 78 and 79). 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Ramirez US 20170045119 in view of Wang US 20180156312.

Re claim 1, Ramirez (Figs. 3 and 8; see [18-19, 26-28, 32-38, and 49-52])
teaches a method of converting motion captured from water waves to unidirectional motion (Abstract) comprising the steps of:
providing a buoyant body (33, Fig. 8) at least partially submerged in a body of water (a buoy/float is reasonably “partially submerged”—see [49]);
transferring motion to a master input member (1, Figs. 3 and 8);
wherein the master input member (1) is configured to move in alternating directions [26-28]; providing a first receiving shaft (12); providing a second receiving shaft (21); providing a plurality of unidirectional gears [32-38]; where said plurality of unidirectional gears master input member (1) and the first receiving shaft (12); and the second receiving shaft (21); and where the master input member (1), the first receiving shaft (12), the second receiving shaft (21), the first gear (16), the second gear (13), and the plurality of unidirectional gears [32-38], in combination, are configured such that a movement of the master input member (1) in a first direction (as in [26-28 and 32-38]) causes slippage between the master input member (1) and the second receiving shaft (21), while transferring motion, to the first receiving shaft (12); and a movement of the master input member (1) in a second direction causes slippage between the master input member (1) and the first receiving shaft (12), while transferring motion to the second receiving shaft (21); and
transmitting a unidirectional motion to at least one of an energy storage apparatus; an electric generator (27c in Fig. 8) for generation of electricity; and a water pump for further desalination methods.
Ramirez fails to teach:
providing a plurality of unidirectional collapsible gear teeth;
where said plurality of unidirectional collapsible gear teeth form an interface between the master input member;
where each of said plurality of unidirectional collapsible gear teeth: collapse when pushed in a first direction relative to a tooth; 
remain erect when pushed in a second direction relative to the tooth; are disposed on at least one of a first gear and a second gear; and 
and where the master input member, the first receiving shaft, the second receiving shaft, the first gear, the second gear, and the plurality of unidirectional collapsible gear teeth, in combination, are configured such that:
a movement of the master input member in a first direction causes contact-induced collapse of unidirectional collapsible teeth between the master input member and the second receiving shaft, while transferring motion, via erect unidirectional collapsible teeth, to the first receiving shaft; and 
a movement of the master input member in a second direction causes contact-induced collapse of unidirectional collapsible teeth between the master input member and the first receiving shaft, while transferring motion, via erect unidirectional collapsible teeth, to the second receiving shaft. 
Wang teaches a gear (Figs. 3, 7, and 9) that allows gear slipping due to collapsible gear teeth (40) (collapse with springs 60 as described in Abstract and [34-27 and 30-33).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Ramirez with gears that allow slipping due to collapsible gear teeth, as taught by Wang, as a simple substitution of one known gear slipping arrangement (collapsible gear teeth) for another (gear with internal slipping device as in Ramirez [32-38]), and a person having ordinary skill in the art could have pursued this combination with the predictable result of similarly allowing slipping of gears due to alternating motion as in Ramirez with collapsible gear teeth as in Wang.  The gears with collapsible teeth are provided at the same location as the gears with internal clutch devices of Ramirez [32-38].
This combination teaches:
providing a plurality of unidirectional collapsible gear teeth;
where said plurality of unidirectional collapsible gear teeth form an interface between the master input member;
where each of said plurality of unidirectional collapsible gear teeth collapse when pushed in a first direction relative to a tooth; 
remain erect when pushed in a second direction relative to the tooth; are disposed on at least one of a first gear and a second gear; and 
and where the master input member, the first receiving shaft, the second receiving shaft, the first gear, the second gear, and the plurality of unidirectional collapsible gear teeth, in combination, are configured such that
a movement of the master input member in a first direction causes contact-induced collapse of unidirectional collapsible teeth between the master input member and the second receiving shaft, while transferring motion, via erect unidirectional collapsible teeth, to the first receiving shaft; and 
a movement of the master input member in a second direction causes contact-induced collapse of unidirectional collapsible teeth between the master input member and the first receiving shaft, while transferring motion, via erect unidirectional collapsible teeth, to the second receiving shaft. 

Re claim 2, Ramirez and Wang teach claim 1.  Ramirez further teaches wherein the first gear (16) is a first receiving gear on the first receiving shaft (12) and the second gear (13) is a second receiving gear disposed on the second receiving shaft (12); and said plurality of unidirectional collapsible gear teeth are disposed on said first receiving gear and said second receiving gear (as would be provided by [32-38]).

Re claim 3, Ramirez and Wang teach claim 2.  Ramirez further teaches wherein the master input member (1, Fig. 3) is a shaft allowed to rotate in alternating directions [26-28 and 32-38], further comprising the step of: providing on the master input member (1) a first master gear (11) with only non-collapsible teeth thereon [32-38]. 

Re claim 4, Ramirez and Wang teach claim 2.  Ramirez further teaches wherein the master input member (1) is a shaft allowed to rotate in alternating directions [26-28 and 32-38], further comprising the step providing on said master input member (1) a first master gear (11) and a second master gear (17); wherein said first master gear (11) is paired with said first receiving gear (16) and said second master gear (17) is paired with said second receiving gear (13); and said first master gear (11) and said second master gear (17) are free of collapsible teeth thereon [32-38]. 

Re claim 5, Ramirez and Wang teach claim 1.  Ramirez further teaches wherein the master input member (1, Fig. 3) is a shaft allowed to rotate in alternating directions [26-28 and 32-38], the first gear (11—this is changed from the rejection of claim 1, but the result is the same as if the rejection of claim 1 had made this designation) is a first master gear on the master input member (1), and the second gear (17—also changed from rejection of claim 1) is a second master gear on the master input member (1), further comprising the step of configuring each of the plurality of unidirectional collapsible gear teeth on said first master gear and second master gear (as in [32-38]): wherein any of said plurality of unidirectional collapsible gear teeth on the first master gear are configured to be laterally inverted with respect to any of said plurality of unidirectional collapsible gear teeth on the second master gear (this would necessarily have to be true for the device to work as described in [32-38]); and wherein a first receiving gear (13) and a second receiving gear (16) are free of any collapsible teeth thereon (as in [32-38]).

Allowable Subject Matter
Claims 7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowed.

Reasons for Allowance
In claim 7, the recitation of “wherein each tooth of the plurality of unidirectional collapsible gear teeth is configured to be erected under its own weight by rotation with respect to a pivot attached to a gear body,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The closest prior art to this limitation is considered to be Wang (cited above), and Wang fails to teach this limitation.  US 20100301609 (Figs. 1-6) and CN 111502901 (Figs. 1-2) teach similar arrangements but also fail to teach this limitation. 
Claims 11-12 are allowable due to dependency on claim 7.
In claim 10, the recitation of “wherein each tooth of the plurality of unidirectional collapsible gear teeth has an involute tooth profile on a side of the tooth that first contacts an adjacent gear which is rotating in a direction which does not cause a collapse of the tooth,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The closest prior art is considered to be CN 111502901 (Figs. 1-2), but this reference fails to teach this limitation, as there is no disclosure regarding “on a side of the tooth that first contacts an adjacent gear which is rotating in a direction which does not cause a collapse of the tooth.”  
In claim 13, the recitation of “any of the plurality of unidirectional collapsible teeth: becomes erect under its own weight prior to encounter with non-unidirectional collapsible teeth,” (note that the colon should be removed via amendment) as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The closest prior art to this limitation is considered to be Wang (cited above), and Wang fails to teach this limitation.  US 20100301609 (Figs. 1-6) and CN 111502901 (Figs. 1-2) teach similar arrangements but also fail to teach this limitation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach gear transmissions relevant to the invention:
US 20180245563 (Fig. 7); US 20150091305 (Figs. 3 and 7); US 20150035283 (Fig. 4, with return mechanism 600); US 20140360176 (Fig. 14); US 20130283778 (Fig. 2); US 20120085089 (Figs. 3A-5B); US 20100025999 (Figs. 1-4); US 20090072540 (Fig. 9); US 4392060 (Fig. 2A); and FR 2474601 (Fig. 1, which is at least one example of a single master input gear 7 connected to two other driving gears 8/9, as contemplated by the invention). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746